            Case 1:20-cv-07205-GHW Document 8 Filed 09/18/20 Page 1 of 2

                                                                      USDCRevised:
                                                                           SDNY November 14, 2019
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 9/18/2020
----------------------------------------------------------------- X
                                                                  :
QUANDELL HICKMAN,                                                 :
                                                                  :
                                                  Plaintiff,      :      1:20-cv-7205-GHW
                                                                  :
                              -v -                                :   ORDER OF SERVICE
                                                                  :
THE CITY OF NEW YORK, DEPUTY                                      :
SHIVRAJ, DEPUTY MORALES, DEPUTY                                   :
CARTER, AND SECURITY C.O. MCNIEL,                                 :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         Plaintiff, who was detained at the George R. Vierno Center on Rikers Island when he filed

this complaint but has since been released, brings this pro se action under 42 U.S.C. § 1983, alleging

that Defendants violated his constitutional rights. By order dated September 4, 2020, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis.

         In light of the current global health crisis, parties proceeding pro se are encouraged to submit

all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also are

encouraged to consent to receive all court documents electronically. A consent to electronic service

form is available on the Court’s website. Pro se parties who are unable to use email may submit

documents by regular mail or in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s website at

nysd.uscourts.gov.

         The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York,
          Case 1:20-cv-07205-GHW Document 8 Filed 09/18/20 Page 2 of 2



GRVC Deputy Shivraj, Deputy Morales, Deputy Carter, and Security Correction Officer McNiel

waive service of summons. The Clerk of Court is further directed to mail a copy of the Court’s

September 18, 2020 notice of initial pretrial conference to Defendants.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       SO ORDERED.

 Dated: September 18, 2020                            _____________________________________
 New York, New York                                            GREGORY H. WOODS
                                                              United States District Judge




                                                  2
